DETAILED ACTION

This office action is in response to the application filed on 03/13/2020.  Claims 1-33 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 03/13/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Romero et al. (US Patent or PG Pub. No. 20030128563, hereinafter ‘563). 
Claim 1, ‘563 teaches a method (e.g., see Fig. 1-22), comprising: operating a power converter (e.g., Fig. 1-2, 10) in a reduced switching mode (e.g., see Fig. 6), wherein the power converter comprises: three input nodes (e.g., a, b, c) each configured to receive a respective one of three input voltages (e.g., see Fig. 1-2, 10); two DC link nodes (e.g., P, N) configured to provide a DC link voltage (e.g., 2Ed, see Fig. 1-2, 10), and a midpoint (e.g., Y) coupled to each of the two DC link nodes (e.g., see Fig. 1, 8); three inductors (e.g., Lf,a, Lf,b, Lf,c) each connected to a respective one of the three input nodes (e.g., see Fig. 1-2, 10); and a rectifier bridge comprising three bridge legs each coupled to a respective one of the three inputs through a respective one of the three inductors and connected to the respective one of the three inductors at a respective switch node, wherein each of the three bridge legs is connected to the two DC link nodes and the midpoint, and comprises at least one electronic switch (e.g., see Fig. 1-2, 6, 10), wherein operating the power converter in the reduced switching mode comprises: deactivating at least one of the three bridge legs for a predefined time period (e.g., see Fig. 1-2, 6, 10).  
Claim 2, ‘563 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein operating the power converter in the reduced switching mode comprises operating the power converter in a 1/3 mode (e.g., during the state ONP of Fig. 6-7, or state PNO/POP of Fig. 8-9), and wherein operating the power converter in the 1/3 mode comprises deactivating two of the three bridge legs and activating one of 
Claim 3, ‘563 teaches the limitations of claim 2 as discussed above.  It further teaches that operating the power converter in the 1/3 mode throughout the period of the three input voltages (e.g., one of S1-S3  activated during the state ONP of Fig. 6-7, or states PNO/POP of Fig. 8-9).  
Claim 4, ‘563 teaches the limitations of claim 2 as discussed above.  It further teaches that operating the power converter in the 1/3 mode in a certain portion of the period of the three input voltages (e.g., one of S1-S3  activated during the state ONP of Fig. 6-7, or states PNO/POP of Fig. 8-9).  
Claim 5, ‘563 teaches the limitations of claim 3 as discussed above.  It further teaches that operating the power converter in a 3/3 mode, in which none of the three bridge legs is deactivated, in the remainder of the period of the three input voltages (e.g., S1, S2, S3 all activated during the state of OOO, see Fig. 6, 8E).  
Claim 6, ‘563 teaches the limitations of claim 3 as discussed above.  It further teaches that operating the power converter in a 2/3 mode, in which one of the three bridge legs is deactivated (e.g., one of S1-S3 deactivated during the state of ONO of Fig. 6, 8D, or states ONO/OOP of Fig. 7), or in a 3/3 mode, in which none of the three bridge legs is deactivated (e.g., S1, S2, S3 all activated during the state of OOO, see Fig. 6, 8E), in the remainder of the period of the three input voltages.  
Claim 7, ‘563 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein operating the power converter in the 1/3 mode further comprises: calculating a desired switch node voltage (e.g., E1-E2) for each of the three bridge legs; 
Claim 13, ‘563 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein operating the power converter in the reduced switching mode comprises operating the power converter in a 2/3 mode (e.g., one of S1-S3 deactivated during the state of ONO of Fig. 6, 8D, or states ONO/OOP of Fig. 7), and wherein operating the power converter in the 2/3 mode comprises deactivating one of the three bridge legs and activating two of the three bridge legs for a certain portion of a period of the input voltages (e.g., one of S1-S3 deactivated during the state of ONO of Fig. 6, 8D, or states ONO/OOP of Fig. 7).  
Claims 16-18, 20-21, 25-27, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (NPL_IEEE_ECCE2017, hereinafter Ding). 16-18, 20-21, 25-27, and 29-30 8  9-12, 14-15, 19, 22-24, 28, 31-33
Claim 16, Ding teaches a power converter arrangement (e.g., see Abstract; Fig. 3-6), comprising: a first power converter (e.g., the circuits comprising Sa1-Sa4, Sb1-Sb4, Sc1-Sc4, see Fig. 3), a second power converter (e.g., the Neutral leg), and a control circuit (e.g., see Fig. 4-6) configured to control operation of the first power converter and the second power converter, 1012-2678 / 2019P50752US 49 wherein the first power converter comprises: three input nodes each configured to receive a respective one of three input 
Claim 17, Ding teaches the limitations of claim 16 as discussed above.  It further teaches that wherein the control circuit is configured to calculate desired switch node voltages each associated with one of the three bridge legs in the first power converter dependent on an output parameter (e.g., V1+V2, and V1-V2) and a respective one of the input voltages (e.g., v2, vb, vc), and wherein the control circuit is configured to control operation of the second power converter such that the DC link voltage is dependent on the desired switch node voltages (e.g., V1 and V2 are controlled/regulated by the operation of the neutral leg, see Fig. 3-5).  
Claim 18, Ding teaches the limitations of claim 17 as discussed above.  It further teaches that wherein the control circuit is further configured to control operation of the 
Claim 20, Ding teaches the limitations of claim 18 as discussed above.  It further teaches that wherein the control circuit is further configured: for each of the three bridge legs, to calculate a respective duty cycle (e.g., the respective duty cycle of the PWM signal) dependent on a respective one of the desired switch node voltages (e.g., see Fig. 6); and to operate the at least one switch in each of the three bridge legs dependent on the respective duty cycle (e.g., the operation/control of switches of the bridges respectively, see Fig. 6).  
Claim 21, Ding teaches the limitations of claim 20 as discussed above.  It further teaches that wherein the control circuit is further configured to determine a desired common mode voltage (e.g., the Vo Calculation, see Fig. 6) and calculate each of the duty cycles further dependent on the desired common mode voltage (e.g., the corresponding reference and duty calculation of each phase respectively, see Fig. 6).  
For method claims 25-27, 29, 31-33, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Romero et al. (US Patent or PG Pub. No. 20030128563, hereinafter ‘563), in view of Ding et al. (NPL_IEEE_ECCE2017, hereinafter Ding).
Claim 8, ‘563 teaches the limitations of claim 7 as discussed above.  ‘563 does not explicitly disclose that regulating the DC link voltage by a further power converter.   
Ding discloses a three phase AC/DC converter with split-DC link bus and further discloses that regulating the DC link voltage (e.g., Vdc) by a further power converter (e.g., the neutral leg, see Abstract; Fig. 3-6).  It further discloses that the display device can display the charging status of the battery in real time (e.g., see col. 2, lines 5-30).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the battery charging method of ‘170 to include the battery charging status display device as disclosed in ‘511, because it displays the charging status of the rechargeable battery being charged in real time.
Allowable Subject Matter
Claims 9-12, 14-15, 19, 22-24, 28, 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 9-12, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein each of the desired switch node voltages is dependent on an output parameter of the further power converter and a respective one of the input voltages, and wherein regulating the 
For claims 14-15, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein operating the power converter in the 2/3 mode having: calculating a zero midpoint current common mode voltage, a minimum desired common mode voltage, and maximum desired common mode voltage; and operating the power converter in the 2/3 mode when the common mode voltage is outside a voltage range defined by the minimum desired common mode voltage and the maximum desired common mode voltage.  
For claims 19, 28, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the control circuit is configured to control operation of the second power converter such that the DC link voltage is dependent on a difference between a maximum of the desired switch node voltages and a minimum of the desired switch node voltages.  
For claims 22-24, 31-33, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the control circuit is configured to determine the desired common mode voltage by: calculating a maximum desired common mode voltage and a minimum desired common mode voltage; and selecting the desired common mode voltage such that the desired common mode voltage is within a range given by the maximum desired common mode voltage and the minimum desired common mode 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JUE ZHANG/
Primary Examiner, Art Unit 2838